                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN

      UNITED STATES OF AMERICA
                                                                ARRAIGNMENT AND PLEA MINUTES
                           v.
                                                                        CASE NUMBER 20-CR-26
        YOUSEF OMAR BARASNEH


 HONORABLE NANCY JOSEPH, presiding                                   Court Reporter: Liberty
 Deputy Clerk: Amanda Chasteen                                       Hearing Began: 10:01:21 AM
 Hearing Held: February 6, 2020 at 10:00 AM                          Hearing Ended: 10:14:55 AM

Appearances:
UNITED STATES OF AMERICA by: Adam Ptashkin for Benjamin Proctor
YOUSEF OMAR BARASNEH, in person, and by: John Campion                             CJA  FDS  RET
U.S. PROBATION OFFICE by: Joshua Hanzlik

 Original Indictment        Superseding Indictment     Information     Misdemeanor         Felony

 Speedy Trial Date:       April 14, 2020                    District Judge:     Pamela Pepper
 Plea Deadline:                                             Bond Judge:         Nancy Joseph
 Final Pretrial Report                                      Magistrate Judge:   Nancy Joseph
 Final Pretrial Conf.:     March 18, 2020 at 10:15 AM       Motions Due:        February 21, 2020
 Jury Trial Date:          April 13, 2020 at 8:30 AM        Responses Due:      March 2, 2020
 Trial Length Estimate:   4 days                            Replies Due:        March 9, 2020


   Defendant advised of rights                              Oral Motion for Complex Designation
   Court orders counsel appointed                             Granted  Denied
   Defendant advised of charges, penalties, and fines         Referred to Nancy Joseph
   Copy of indictment received by defendant                 Case designated complex
     Indictment read  defendant waives reading             Counsel Only Scheduling Conference:
  Not guilty plea entered by:  defendant  the court
  Open file policy applies                                    before Magistrate Judge Nancy Joseph
    Discovery available: Parties reviewing protective
 order language, anticipate filing motion today, and then
 providing discovery
  Government to disclose grand jury materials
    one day prior to trial
Maximum Penalties: Count 1: SENT: 10 years; FINE: $250,000; SR: 3 years; SA: $100

GOVT there are some outstanding audio and video files, and will be produced as soon as available

DEFENSE requests that the level of L/M be reduced to curfew status

COURT reviews for the record the bond study and the Order Setting Conditions of Release
    - Orders that L/M be reduce to curfew status as directed by Pretrial Services
    - All other conditions of release are still in effect
             Case 2:20-cr-00026-PP-NJ Filed 02/06/20 Page 1 of 1 Document 8
